Citation Nr: 1024461	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-17 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than July 18, 2006, 
for the grant of Dependency and Indemnity Compensation (DIC) 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil




INTRODUCTION

The Veteran served on active duty from April 1946 to February 
1949 and from November 1950 to April 1952.  He died in April 
2003, and the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

In October 2009, the appellant cancelled her request for a 
personal hearing.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant claims that the grant of DIC benefits should be 
made effective prior to July 18, 2006, the date that the RO 
assigned.  She specifically contends that she is entitled to 
an effective date retroactive to May 12, 2003, when she 
initially filed a claim for death and burial benefits.  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

 In general, the effective date for an award of pension, 
compensation, or DIC based on an original claim is the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  However, the effective date of an award of DIC for 
which application is received within one year from the date 
of death shall be the first day of the month in which the 
death occurred.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 
3.400(c)(2).  

The prescribed VA application form for DIC benefits is VA 
Form, 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse.  In this case, the record indicates that 
such form was initially received from the appellant in March 
2008.  On that form, the appellant indicated that she was in 
receipt of monthly Social Security benefits, and she also 
marked the box "yes" when asked if she expected her Social 
Security benefits to increase as a result of the Veteran's 
death.  Additional development is necessary to obtain data 
from the Social Security Administration to determine whether 
the appellant had filed any application with that agency 
since the death of the Veteran.  Such evidence is necessary 
because an application filed with the Social Security 
Administration for certain benefits may also be considered an 
application for DIC benefits with VA.  See 38 U.S.C.A. § 5105 
(West 2002); 38 C.F.R. § 3.153 (2009); see also Kay v. 
Principi, 16 Vet. App. 529 (2002)(providing guidance as to 
which applications were considered "jointly prescribed" by 
VA and the Social Security Administration.).  

Accordingly, the case is REMANDED for the following action:



(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the Social Security 
Administration and obtain for association 
with the claims file copies of any 
applications filed by the appellant 
beginning in April 2003.  If copies are 
unavailable, information should be 
obtained regarding the type of any claim 
filed by the appellant and the date that 
such claim(s) was filed from April 2003.  
All efforts to ascertain claims filed at 
the Social Security Administration after 
the death of the Veteran should be clearly 
reported in the file.  If the records do 
not exist or further efforts to obtain the 
records would be futile, notify the 
appellant in accordance with 38 C.F.R. § 
3.159(e).  

2.  After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought remains denied, furnish 
the appellant a supplemental statement of 
the case and return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appellant's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

